Citation Nr: 0810197	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  00-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), including as the result of exposure to 
ionizing radiation, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  Available service personnel records show that he 
served in the U.S. Naval Reserve, and was transferred to the 
Retired Reserve in May 1978.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The appellant testified at a personal hearing at the RO in 
July 2000.  In February 2004, the appellant also testified 
from the RO via videoconference personal hearing before the 
undersigned Veterans Law Judge in Washington, DC.  
Transcripts of the hearings were added to the record. 

A motion to advance this case on docket due to the 
appellant's age was received by the Board in September 2005.  
This motion was granted by the Board in the same month.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

By way of history, in September 2004, the Board remanded this 
claim for further development, including to clarify what the 
veteran had claimed, as well as to re-calculate the veteran's 
exposure to ionizing radiation under the Defense Threat 
Reduction Agency (DTRA)'s new methods of calculations, as 
devised after the May 2003 report by the National Research 
Council (NRC), in which it was concluded that the methodology 
previously used by DTRA had underestimated the upper bound 
doses for external and inhaled exposures to ionizing 
radiation.  The Board also requested that the RO issue a 
statement of the case concerning entitlement to accrued 
benefits, denial of which the appellant submitted a notice of 
disagreement to in May 2000.

In September 2004, the RO sent the appellant a statement of 
the case concerning the issue of service connection for CLL, 
for the purpose of accrued benefits.  The appellant timely 
perfected this appeal with the submission of a substantive 
appeal in October 2004.  

In October 2005, the Board issued a decision on the merits, 
and the appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court vacated the October 2005 Board 
decision, and remanded these issues to the Board.  


FINDINGS OF FACT

1.  During service, the veteran was a member of the 
occupation forces in Hiroshima, Japan, and was a radiation-
exposed veteran within the meaning of the regulations.

2.  In June 1998, the veteran filed a claim for service 
connection for leukemia, which had been diagnosed as CLL.

3.  The veteran died on March [redacted], 1999; his claim for service 
connection for CLL was pending at the time of his death. 

4.  The Certificate of Death lists the immediate cause of the 
veteran's death as cardiogenic shock, and the underlying 
cause which gave rise to the immediate cause of death was 
identified as hemolytic crisis, due to CLL.

5.  The weight of the competent evidence is in relative 
equipoise on the question of whether the veteran's exposure 
to ionizing radiation in service directly caused his CLL, for 
the purposes of accrued benefits. 

6.  The weight of the competent demonstrates that the 
veteran's service-connected CLL contributed substantially and 
materially to cause his death.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the appellant's favor, the 
criteria for direct service connection for CLL, as the result 
of exposure to ionizing radiation in service, for the 
purposes of accrued benefits, have been met.  38 U.S.C.A. §§ 
1110, 1154, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 
(2007); 38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(1999).

2.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
513A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Because the full benefits sought on appeal are being granted 
by this Board decision, no further notice or assistance to 
the appellant is required.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the appellant in proceeding with the issues on appeal 
because of the favorable nature of the Board's decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Service Connection for CLL for Accrued Benefits

In this case, in June 1998, the veteran filed a claim for 
service connection for leukemia, which had been diagnosed as 
CLL.  The veteran died on March [redacted], 1999, and his claim for 
service connection for CLL was pending at his death.  

After the veteran's death, in April 1999, the appellant filed 
a claim for accrued benefits.  The appellant contends that 
the veteran was exposed to ionizing radiation in service, and 
that such exposure caused the veteran's CLL, so that service 
connection for CLL should be established, for accrued 
benefits purposes. 

Although the veteran's pending claim for service connection 
for CLL terminated with his death, the regulations set forth 
a procedure for a qualified survivor to carry on, to a 
limited extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121; see Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).  Thus, while the claim for accrued 
benefits is separate from the claim for service connection 
filed by the veteran prior to his death, the accrued benefits 
claims is derivative of the veteran's claim, and the 
appellant takes the veteran's claim as it stood on the date 
of his death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F.3d 
1296 (Fed. Cir. 1998).  In the instant case, the veteran died 
in March 1999, and the appellant's claim for accrued benefits 
was received in April 1999.

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a) (West 1991); 38 C.F.R. § 3.1000 
(1999).  Here, the appellant, the veteran's surviving spouse, 
has advanced essentially the same claim for service 
connection for CLL on the basis of exposure to ionizing 
radiation, for accrued benefit purposes, which the veteran 
had pending at the time of his death.

In December 2003, Congress amended 38 U.S.C.A. § 5121 to 
repeal the two-year limit on accrued benefits so that a 
veteran's survivor may receive the full amount of award for 
accrued benefits; however, these changes apply only to deaths 
occurring on or after the date of enactment, December 16, 
2003.  Because the veteran died before the date of enactment, 
this change does not apply in this case and is noted only for 
information purposes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (2003) (codified 
at 38 U.S.C. § 5121(a) (West 2002 & Supp. 2007).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Where a veteran who served for ninety 
days or more during a period of war (or during peacetime 
service after December 31, 1946) develops certain chronic 
diseases, including certain cancers, to a degree of 10 
percent or more within one year from separation from service, 
such diseases may be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then, generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a claim for service connection as the result of 
exposure to ionizing radiation, the evidence must show that 
the veteran was exposed to ionizing radiation, that he 
manifested one of the listed radiogenic diseases or that, 
absent presumptive service connection, the evidence 
establishes that the current disability was caused by 
radiation exposure. 38 U.S.C.A. §§ 1112, 1154(a) (West 2002 
& Supp. 2007); 38 C.F.R. §3.311 (2007).

In Ramey v. Brown, 9 Vet. App. 40, 44 (1996) (citing Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)), the Court 
held that service connection for disabilities claimed to be 
due to ionizing radiation exposure during service can be 
accomplished in three ways.  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected under 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee, 34 
F.3d 1039.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who, while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined as onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki, Japan, by 
U.S. forces during the period of time from August 6, 1945 
through July 1, 1946; or internment as a prisoner of war in 
Japan during World War II, and/or service on active duty in 
Japan immediately following such internment, resulting in the 
opportunity for exposure to ionizing radiation comparable to 
that of U.S. occupation forces in Hiroshima or Nagasaki, 
Japan from August 6, 1945 through July 1, 1946.  
38 C.F.R. § 3.309(b)(i), (ii).

The provisions of 38 C.F.R. § 3.309 provide that, if a 
veteran participated in a radiation-risk activity, the 
following diseases shall be service connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R. 
§ 3.309(d).

In this case, the evidence shows that, during service, the 
veteran was a member of the occupation forces in Hiroshima, 
Japan, and was a "radiation-exposed" veteran as defined by 
38 C.F.R. § 3.309(d)(3)(i).  Service personnel records 
reflect that the veteran served as a coxswain on board the 
USS Cecil (APA-96), which service department records and 
Ship's Logs confirm was present in the waters off Japan 
following August 1945.  These records further show that the 
veteran was a member of the Boat Landing Group, and that his 
duties took him inland to Japan and, specifically, to 
Hiroshima.  These records establish that he was present in 
the VA-defined Hiroshima area from October 6 to October 9, 
1945.  As the evidence of record establishes that the veteran 
participated in this "radiation-risk activity" as defined by 
38 C.F.R. § 3.309(d)(3), he is considered a "radiation-
exposed veteran."

Chronic lymphocytic leukemia (CLL) is specifically precluded 
from the cancers specifically listed under (2).  Thus, the 
CLL which contributed to the veteran's death cannot meet the 
criteria for presumptive service connection under the 
regulations.  See 38 C.F.R. § 3.309(d).

As indicated, the evidence in this case confirms the 
appellant's allegations, and that of the veteran while he was 
alive, that he was exposed to ionizing radiation.  As a 
coxswain and member of the Landing Boat Group of the USS 
Cecil, the veteran was tasked with ferrying troops, officers, 
and supplies into Japan.  Service department records and 
Ship's Logs demonstrate that the veteran was within the VA-
defined area of Hiroshima from October 6-9, 1945, and, 
therefore, part of the occupations forces within the meaning 
of the regulations.

On the question of direct service connection, private medical 
records dated in 1998 show that the veteran was diagnosed 
with CLL.  In September 1998, D.G. Blagdon, M.D., noted that 
the veteran had documented evidence of being on the ground at 
Hiroshima in Japan within probably two to three weeks of the 
atomic bomb blast, and had no doubt significant radiation 
exposure.  Dr. Blagdon offered the opinion that, "[w]hether 
or not this has contributed to his chronic leukemia problem 
after this many years of course is up for debate, but 
certainly a consideration."

After a review of all the evidence of record at the time of 
the veteran's death on March [redacted], 1999, the Board finds that 
the weight of the competent evidence of record as of March 
[redacted], 1999 is in relative equipoise on the question of whether 
the veteran's exposure to ionizing radiation in service 
directly caused his CLL, for the purposes of accrued 
benefits.  Resolving reasonable doubt in the appellant's 
favor, the Board finds that the criteria for direct service 
connection for CLL, as the result of exposure to ionizing 
radiation in service, for the purposes of accrued benefits, 
have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Because the weight of the competent medical evidence 
establishes that the veteran's CLL was directly incurred in 
service, and the benefit of service connection may be granted 
on that basis, the Board does not need to further consider 
the theory of entitlement to service connection for CLL under 
38 C.F.R. § 3.311 (development and VA Undersecretary for 
Benefits nexus opinion based on dosage estimates).

Service Connection for the Cause of Death

To establish service connection for the cause of the 
veteran's death, competent evidence must link the fatal 
disease to a period of military service or an already 
service-connected disability.  See 38 U.S.C.A. § 1310; 38 
C.F.R. §§ 3.303, 3.310, 3.312; Ruiz v. Gober, 10 Vet. App. 
352 (1997).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  In order to 
constitute the principal cause of death the service-connected 
disability must be one of the immediate or underlying causes 
of death, or be etiologically related to the cause of death.  
Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. 3.312; see 
Lathan v. Brown, 7 Vet. App. 359 (1995); see also Gabrielson 
v. Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran was exposed to 
ionizing radiation in service, and that such exposure caused 
the CLL, which in turn caused the hemolytic crisis that led 
to cardiogenic shock and the veteran's death.  

For the reasons indicated above, the Board has found that the 
weight of the competent evidence is in relative equipoise on 
the question of whether the veteran's exposure to ionizing 
radiation in service caused his subsequently diagnosed CLL, 
and the Board has resolved reasonable doubt in the 
appellant's favor to establish service connection for CLL, 
for accrued benefits purposes.  

On the remaining question of whether the veteran's service-
connected CLL caused or contributed substantially or 
materially to cause the veteran's death, the weight of the 
competent medical evidence establishes such causation.  For 
example, the 
Certificate of Death shows that the veteran's death was due 
to cardiogenic shock, due to hemolytic crisis, which was, in 
turn, found to be due to CLL.  For these 
reasons, the Board finds that the veteran's CLL contributed 
substantially or materially to cause his death, and that the 
criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 





ORDER

Service connection for chronic lymphocytic leukemia (CLL), 
including as the result of exposure to ionizing radiation, 
for accrued benefits purposes, is granted.

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


